      Case 8:21-cv-00094-DOC-JDE Document 37 Filed 06/14/21 Page 1 of 1 Page ID #:176
Name, Address and Telephone Number of Attorney(s):
                                                                                                                CLEAR FORM
Anderson J. Duff, Duff Law PLLC, 43-10 Crescent St. Ste. 1217
New York, NY 11101, (t) 646.450.3607

Philip R. Guerts, Guerts Law Firm, 17011 Beach Blvd., Ste. 900,
Huntington Beach, CA, (t) 714.307.9192

                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                        CASE NUMBER:
WATER FOR LIVING, LLC,
                                                                          8:21-cv-00094-DOC-JDE
                                                         Plaintiff(s)
                                v.

GFORCE CORPORATION d/b/a DFX SPORTS &
FITNESS LLC; CENTURY TREE SERVICE, INC.;                                          STIPULATION REGARDING
and FLOYD TOM SMITH,                                                           SELECTION OF PANEL MEDIATOR
                                                      Defendant(s).


CHECK ONLY ONE BOX:

        The parties stipulate that                                                may serve as the Panel
        Mediator in the above-captioned case.                                             has contacted
                                                                 (Print Name)
        the Panel Mediator and obtained the Panel Mediator's consent to serve on a pro bono basis for
        three (3)hours. All parties and the Panel Mediator have agreed that the mediation will be held
        on                         and counsel will submit mediation statements seven (7) calendar days
                    (Date)
        before the session.
  ✔     The parties request that the ADR Program staff assign to the above-captioned case a Panel
        Mediator with expertise in the following area of law :             trademark/copyright

      Dated: June 14, 2021                                        /s/Anderson J. Duff
                                                                 Attorney For Plaintiff Water for Living, LLC


      Dated:
                                                                 Attorney For Plaintiff


      Dated: June 14, 2021                                        /s/Philip R. Guerts
                                                                 Attorney For Defendant Century Tree Service, Inc.


      Dated: June 14, 2021                                        /s/Philip R. Guerts
                                                                 Attorney For Defendant Floyd T. Smith

   Attorney for Plaintiff to electronically file original document.


 ADR-02 (08/16)                        STIPULATION REGARDING SELECTION OF PANEL MEDIATOR
